Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 31, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00162-CV



 IN RE SOUTH CENTRAL HOUSTON ACTION D/B/A CENTRAL CARE
            COMMUNITY HEALTH CENTER, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-21879

                        MEMORANDUM OPINION

      On February 25, 2015, relator South Central Houston Action d/b/a Central
Care Community Health Center filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Alfred Bennett,
presiding judge of the 61st District Court of Harris County, to set aside his
December 16, 2014 order denying relator’s motion to dismiss real party in
interest’s action against it pursuant to Rule 91a of the Texas Rules of Civil
Procedure.1

      Relator has not shown that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




      1
          Tex. R. Civ. P. 91a.
                                        2